Citation Nr: 1502616	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-24 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for a major depressive disorder with anxiety symptoms (referred to herein as "depression"), prior to September 4, 2014.

2.  Entitlement to an evaluation in excess of 70 percent for a major depressive disorder with anxiety symptoms, from September 4, 2014.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her stepmother


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to September 2005.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Jurisdiction has since been transferred to the RO in Louisville, Kentucky.

In April 2013, the Veteran and her stepmother testified during a Board hearing in Louisville, Kentucky before the undersigned Veterans Law Judge.  A transcript is included in the Virtual VA claims file.


FINDINGS OF FACT

1.  Prior to September 4, 2014, the Veteran's depression was not productive of total occupational and social impairment.

2.  From September 4, 2014, the Veteran's depression was productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for depression, prior to September 4, 2014, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9434 (2014).

2.  The criteria for an evaluation of 100 percent for depression, from September 4, 2014, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated December 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations for her depression in December 2010 and June 2012.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks an increase to her 70 percent rating for depression.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diagnostic Code 9434 of 38 C.F.R. § 4.130 specifically addresses major depressive disorder; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p. 32.). Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Here, the Veteran stated in her November 2010 increased rating claim that her anxiety attacks have become more frequent to a level she cannot control.  She had applied for extended leave from work to deal with her depression and the side effects of her depression medication, which include sedation, dizziness, weakness, and unsteadiness.  The Veteran reported inability to sleep, daily crying, and exhaustion with frustration.

The Veteran underwent a VA examination in December 2010.  The Veteran reported severe panic attacks occurring 3-4 times per week that last up to an hour and a half to two hours.  The Veteran further reported constant severe insomnia, and constant moderately severe irritability, poor frustration tolerance, lack of motivation, lack of interest in things, lack of energy, and rumination and worry.  The Veteran had been to the emergency room for her condition on two occasions, and had lost 60 days of work due to symptoms over the prior 12 months.  The examiner found no impairment of thought process or communication, delusions or hallucinations, inappropriate behavior, hygiene problems, problems with orientation to place or time, or speech problems.  There was no homicidal ideation, but the Veteran had exhibited vague suicidal ideation without plan or intent.  The examiner found moderate memory loss and obsessive hand washing and vacuuming.   The examiner found severe panic attacks 3-4 times per week, typically one hour in duration.  The examiner further found daily moderate to severe depression and anxiety, as well as persistent moderate impaired impulse control and sleep impairment.  The examiner diagnosed major depressive disorder, moderate severity, with anxious symptoms.  The examiner concluded that the Veteran's depression resulted in deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Specifically, the examiner found that social functioning was nonexistent, there were negative effects on parenting and marital relationship, and there was a negative impact on employment functioning. 

VA treatment records reflect that the Veteran had undergone treatment for her depression since service.  In her August 2011 notice of disagreement, the Veteran stated that she believed she should be rated at 100 percent since her symptoms were constant and debilitating.  She further reported that she had exhausted all of her sick leave and had to take leave without pay.  She also submitted an August 2011 statement from her pharmacist, who stated that her medication was affecting her personal and professional life 100 percent.  In a September 2011 statement, the Veteran further elaborated that her medication creates a problem staying alert and awake at work.  The Veteran stated that her condition had worsened, and that she now gets angry and violent without control.  In a second September 2011 statement, the Veteran stated that she suffers from nightmares about being unable to care for her child.  She also explained how certain smells can trigger the anxiety that she knew in service.  The Veteran has also submitted a December 2011 statement from her stepmother, which reported seeing how the Veteran's lack of sleep has inhibited her ability to filter right from wrong.

The Veteran underwent a second VA examination in June 2012.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, severe.  The examiner explained that the Veteran presents with an agitated depression with emotional reactivity.  Symptoms included depressed affect, disturbed sleep, pervasive fatigue, irritability, feelings of worthlessness and hopelessness, diminished ability to think or concentrate, anhedonia, social withdrawal, psychomotor restlessness, impaired judgment, panic attacks, difficulty establishing and maintaining effective work and social relationships, and impaired impulse control.  The Veteran reported prior suicidal ideation.  Her GAF score was assessed at 53, reflecting symptoms of mental disorder which seriously impact social, emotional and occupational functioning, though the Veteran was currently maintaining her job and had positive relationships with family members, including her daughter.  The examiner noted that lately the Veteran had been acting impulsively, purposely rear-ending another car, telling off a neighbor, and pushing a woman who was in her way.  She was disinvited from meetings at work after making a derisive remark to a senior staff member during a meeting.  The examiner noted compulsive cleaning that does not interfere with other activities.  The examiner concluded that the Veteran's depression resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

In her August 2012 substantive appeal, the Veteran stated that her insomnia causes her to fall asleep at work and neglect her own personal hygiene.  She reported nightmares and nightly fears of intruders in her house.  She stated that she has made inappropriate remarks to her coworkers and cannot control anger and cursing at work.  She stated that she has no social life at all and no positive work relationships.  She purposely rammed three cars in the previous months due to road rage.  She wakes up not knowing where she is, and in one instance woke up in her driveway in the night.

VA treatment records show that in February 2013 the Veteran sought treatment after suffering a panic attack.  Her GAF score was assessed at 51.  The Veteran has continued treatment for depression throughout the appeal period.

At her April 2013 hearing, the Veteran stated that she had attempted suicide twice.  She stated she never goes out, and she is incapable of caring for her daughter without her stepmother's help.  Some days she does not get out of bed.  She had to quit her job because of her depression, after her boss found her hiding under her desk.  Her personal hygiene had deteriorated.  Her stepmother stated that she used to keep herself, her daughter, and her home very clean, but now she had let it all go.

Since the Veteran's hearing before the Board, however, the Veteran filed a claim in February 2014, granted in October 2014, for a total disability rating based on individual unemployability as a result of her service-connected disabilities (TDIU).  As part of this claim, the Veteran underwent another VA examination on September 4, 2014.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, severe, and panic disorder.  The examiner concluded that the Veteran's depression results in total occupational and social impairment.  Specifically, the examiner found that the Veteran is totally impaired and unable to work based on the severity of her depression, withdrawal, isolation, and inability to tolerate being around people without having a panic attack.

Prior to September 4, 2014

For the period prior to September 4, 2014, the Board finds that a higher rating of 100 percent is not warranted.  A rating of 100 percent is warranted when depression is productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  At the Veteran's April 2013 hearing, she provided testimony that she had attempted suicide and her hygiene had worsened.  

The Board finds that the Veteran's disability picture is better approximated by the conclusions of the two VA examination reports, which, based on clinical examinations found that the Veteran's depression resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  Such a result warrants a rating of 70 percent when due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  The Veteran's depression falls squarely within this list of symptoms, as the record contains abundant evidence of debilitating panic attacks; suicidal ideation; compulsive cleaning; impaired impulse control manifested by inappropriate remarks to coworkers, fights with her neighbors, and deliberate rear-ending of cars; neglect of appearance and hygiene; and poor work and social relationships, ultimately leading to the termination of her employment.  The Board therefore finds that the preponderance of the evidence weighs in favor of a finding that a rating in excess of 70 percent is not warranted.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's depression.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including included depressed affect, disturbed sleep, pervasive fatigue, irritability, feelings of worthlessness and hopelessness, diminished ability to think or concentrate, anhedonia, social withdrawal, psychomotor restlessness, impaired judgment, panic attacks, difficulty establishing and maintaining effective work and social relationships, and impaired impulse control, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her depression is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

From September 4, 2014

From September 4, 2014, the Board finds that the Veteran's depression results in total social and occupational impairment.  Although there is still evidence in the record that the Veteran is able to successfully socially interact with her stepmother and her daughter, the VA examiner from that day's examination concluded that the Veteran is totally impaired and unable to work based on the severity of her depression, withdrawal, isolation, and inability to tolerate being around people without having a panic attack.  

The Board finds that this opinion is probative, supported by a detailed clinical examination, and consistent with the evidence record, given the worsening of the Veteran's condition shown by her inability to continue working.  Resolving reasonable doubt in favor of the Veteran, the Board therefore grants the Veteran an evaluation of 100 percent for depression from September 4, 2014, the date of the first examination to find the Veteran totally impaired.  As to this time period, this is a full grant of the appeal.


ORDER

An evaluation in excess of 70 percent for a major depressive disorder with anxiety symptoms, prior to September 4, 2014, is denied.

An evaluation of 100 percent for a major depressive disorder with anxiety symptoms, from September 4, 2014, is granted, subject to the laws and regulations governing the payment of VA benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


